Exhibit 10.1

 

This AMENDMENT AGREEMENT NO. 2, dated as of June 6, 2018 (this “Amendment”), is
entered into by and among ELDORADO RESORTS, INC., a Nevada corporation (the
“Borrower”), the Guarantors party hereto, JPMORGAN CHASE BANK, N.A. as
Administrative Agent (in such capacity, the “Administrative Agent,”) and each of
the Lenders (each, a “Consenting Lender”, and together, the “Consenting
Lenders”) that execute and deliver a Consent (as defined below) to this
Amendment, in connection with the Credit Agreement, dated as of April 17, 2017,
by and among EAGLE II ACQUISITION COMPANY LLC, a Delaware limited liability
company (which on the Closing Date (as defined below) was succeeded by the
Borrower, to continue as the Borrower on and after the Closing Date), each
lender from time to time party thereto (collectively, the “Lenders”) and the
Administrative Agent (as supplemented by the Borrower Joinder Agreement dated as
of May 1, 2017 (the “Closing Date”), entered into by and among the Borrower and
the Administrative Agent, as amended by the Amendment Agreement dated as of
August 15, 2017, between the Borrower and the Administrative Agent, and as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

WHEREAS, the Borrower and GLP Capital, L.P., a Pennsylvania limited
partnership  (“GLP Capital”) and a subsidiary of Gaming and Leisure Properties,
Inc. (“GLPI”) have entered into that certain Agreement and Plan of Merger, dated
as of April 15, 2018 (the “Merger Agreement”) with Tropicana Entertainment Inc.,
a Delaware corporation (the “Target”) and Delta Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of the Borrower (“Merger Sub”),
pursuant to which (i) the Borrower intends to acquire, directly or indirectly,
the Target through the merger of Merger Sub with and into the Target (the
“Merger”), with the Target continuing as the surviving corporation (the
“Surviving Corporation”), and (ii) GLPI intends to purchase certain real
property assets from the Target and immediately following the Merger, GLP
Capital will lease such real property assets to the Surviving Corporation
pursuant to a master lease agreement, to be entered into concurrently with the
consummation of the Merger, by and among, GLP Capital, as the landlord, and the
Surviving Corporation, a wholly owned subsidiary of the Borrower, as tenant (the
“Master Lease”);

WHEREAS, the Borrower desires to make certain amendments to the Credit Agreement
as set forth in Section 1 of this Amendment to, among other things, permit the
Master Lease or any Additional Lease (as defined below) to be treated as an
Operating Lease (and not as a Capital Lease or otherwise as Indebtedness) for
all purposes under the Credit Agreement and the other Loan Documents;

WHEREAS, (x) Section 12.2 of the Credit Agreement provides, subject to certain
enumerated exceptions, that any term, covenant, agreement or condition of the
Credit Agreement or any of the other Loan Documents may be amended by the
Lenders if such amendment is in writing and signed by the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and signed by the Borrower, and (y)
Section 12.2(j) of the Credit Agreement provides that the Credit Agreement may
be amended, waived or otherwise modified to effect amendments to certain
definitions related to the financial covenants set forth in Section 9.14 of the
Credit Agreement if such amendment is in writing and signed by the Required
Revolving Credit Lenders and delivered to the Administrative Agent and signed by
the Borrower;

 

--------------------------------------------------------------------------------

 

 

WHEREAS, JPMorgan Chase Bank, N.A. will act as sole lead arranger and bookrunner
(the “Amendment No. 2 Lead Arranger”) in connection with this Amendment; and

WHEREAS, the Borrower, the Guarantors, the Consenting Lenders constituting at
least the Required Lenders and the Required Revolving Credit Lenders, and the
Administrative Agent agree to the amendments of the Credit Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.Amendments.

(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

“Additional Lease” means any lease agreement entered into by the Borrower or any
of its Subsidiaries solely in connection with an acquisition that is consummated
on or after Amendment No. 2 Effective Date, pursuant to which, the Borrower or
any such Subsidiary will be provided the right under such lease agreement to
occupy and use real property, vessels or similar assets for, or in connection
with, the construction, development or operation of Gaming Facilities or Related
Businesses, that is approved by the Administrative Agent to be designated as an
“Additional Lease” under this Agreement and the other Loan Documents (the date
of such designation, the “Designation Date”).

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of the
Amendment No. 2 Effective Date, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.

“Amendment No. 2 Effective Date” means June 6, 2018.

“Amendment No. 2 Lead Arranger” means JPMorgan Chase Bank, N.A.

“GLP Capital” means, for so long as it is the landlord under the Master Lease,
GLP Capital, L.P., a Pennsylvania limited partnership, in its capacity as
landlord under the Master Lease, and, thereafter any successor landlord under
the Master Lease in such capacity.

“Interim Authorization Trust Arrangement” means any trust arrangement, which is
created pursuant to a certain trust agreement (that is in a form reasonably
satisfactory to the Administrative Agent) as permitted under applicable Gaming
Laws and approved by the applicable Gaming Authority, which permits the Borrower
or any Guarantor, as the purchaser (in such capacity, the “Interim Purchaser”),
to acquire an ownership interest in an existing casino hotel operation without
first being licensed or found qualified by such applicable Gaming Authorities
having jurisdiction over such Interim Purchaser, so long as (x) upon the closing
of the contemplated acquisition, (i) all Equity Interests and other Property
acquired pursuant to such an acquisition, and required by the applicable Gaming
Authority, is placed in trust (such trust, an “Interim Trust”) to be held until
the required Gaming Licenses are issued or denied by the applicable Gaming
Authorities (as further described in clause (y) below), and (ii) such Interim

2

--------------------------------------------------------------------------------

 

 

Purchaser complies with the requirements set forth in Section 8.14(a), and (y)
promptly following (and in no event later than the applicable time periods set
forth in the applicable sections referenced below) (i) the issuance of such
Gaming Licenses by the applicable Gaming Authorities having jurisdiction over
such Interim Purchaser, (1) such Interim Trust will, in accordance with the
applicable Gaming Laws and the terms of the Interim Trust, distribute or
otherwise transfer such Equity Interests and all other Property held by such
Interim Trust to the Interim Purchaser, and (2) the Interim Purchaser shall take
all steps necessary to comply with Section 8.14 and Section 8.16 with respect to
all Equity Interests and other Property acquired pursuant to such an
acquisition, or (ii) the decision by the applicable Gaming Authority relating to
any pending Gaming License which would cause the Interim Trust to become
operative under the applicable Gaming Laws (and as a result, such Interim Trust
shall be required under the applicable Gaming Laws to exercise all rights
incident to ownership of the property subject to the Interim Trust), (1) such
Interim Trust shall take all steps necessary to sell the Equity Interests and
the other Property held by such Interim Trust in accordance with this Agreement,
the underlying trust agreement and the applicable Gaming Laws, and (2) following
such sale (any such sale, an “Interim Trust Asset Disposition”), the Borrower
and any Interim Purchaser shall use any Net Cash Proceeds received for such
Interim Trust Asset Disposition in accordance with the mandatory prepayment
requirements set forth in Section 4.4(b)(ix).

“Interim Purchaser” has the meaning set forth in the definition of “Interim
Authorization Trust Arrangement”.

“Interim Trust” has the meaning set forth in the definition of “Interim
Authorization Trust Arrangement”.

“Interim Trust Asset Disposition” has the meaning set forth in the definition of
“Interim Authorization Trust Arrangement”.

“Landlord” means each of GLP Capital and any other landlord under an Additional
Lease.

“Leased Property” means all “Leased Property” (as defined in the Master Lease
from time to time).

“Master Lease” means the Master Lease, by and among GLP Capital and Tenant, to
be entered into concurrently with the consummation of the merger of Tropicana
Entertainment Inc., a Delaware corporation and Delta Merger Sub, Inc., a
Delaware corporation and a wholly-owned subsidiary of the Borrower.  

“Tenant” means, for so long as it is the tenant under the Master Lease, the
Borrower’s wholly owned subsidiary, Tropicana Entertainment, Inc., in its
capacity as tenant under the Master Lease, and, thereafter, the successor tenant
under the Master Lease in such capacity.

(b)The definition of “Affiliate” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following penultimate sentence
immediately after the sentence ending “correlative thereto” at the end of such
definition:

3

--------------------------------------------------------------------------------

 

 

“For the avoidance of doubt, none of Gaming and Leisure Properties, Inc.
(“GLPI”) or its subsidiaries shall be deemed to be an Affiliate of the Borrower
or any of its Subsidiaries.”

(c)The definition of “Attributable Indebtedness” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following proviso immediately
after “as a Capital Lease” at the end of such definition:

“; provided, that, for the avoidance of doubt, the Master Lease and any
Additional Lease will be accounted for as an Operating Lease and not as a
Capital Lease or Synthetic Lease for all purposes under this Agreement and the
other Loan Documents (regardless of how such Master Lease or any such Additional
Lease may be treated under GAAP).”

(d)The definition of “Capital Lease” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following proviso immediately after
“(as the same may be amended from time to time)” at the end of such definition:

“; provided, that, for the avoidance of doubt, the Master Lease and any
Additional Lease will be accounted for as an Operating Lease and not as a
Capital Lease for all purposes under this Agreement and the other Loan Documents
(regardless of how such Master Lease or any such Additional Lease may be treated
under GAAP).”

(e)The definition of “Capital Lease Obligations” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following proviso immediately
after “not as a Capital Lease” at the end of such definition:

“; provided, further, that, for the avoidance of doubt, the Master Lease and any
Additional Lease will be accounted for as an Operating Lease and not as a
Capital Lease for all purposes under this Agreement and the other Loan Documents
(regardless of how such Master Lease or any such Additional Lease may be treated
under GAAP).”

(f)The definition of “Consolidated Interest Expense” set forth in Section 1.1 of
the Credit Agreement is hereby amended by adding the following language at the
end of clause (a) in such definition prior to the “,”:

“; provided, however, any interest portion of payments in connection with the
Master Lease and any Additional Lease shall not be included in interest expense
of the Borrower or its Guarantors for purpose of calculating Consolidated
Interest Expense (regardless of how such Master Lease or any such Additional
Lease may be treated under GAAP)”.

4

--------------------------------------------------------------------------------

 

 

(g)The definition of “Consolidated Net Income” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following language as the last
paragraph thereof:

“Notwithstanding anything contained herein to the contrary, for purposes of this
Agreement, Consolidated Net Income shall be calculated by deducting, without
duplication of amounts otherwise deducted, rent, insurance, property taxes and
other amounts and expenses actually paid in cash under the Master Lease or any
Additional Lease in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under the Master Lease or any Additional Lease not paid in cash during the
relevant Test Period or other non-cash amounts incurred in respect of the Master
Lease or any Additional Lease; provided that any “true-up” of rent paid in cash
pursuant to the Master Lease or any Additional Lease shall be accounted for in
the Fiscal Quarter to which such payment relates as if such payment were
originally made in such Fiscal Quarter.”

(h)The definition of “Indebtedness” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following parenthetical immediately
after “in accordance with GAAP” in clause (f) thereof:

“(it being agreed that no obligations of such Person under the Master Lease or
any Additional Lease shall constitute Indebtedness)”.

(i)The definition of “Loan Documents” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding “, Amendment No. 2” following the
reference to “Amendment No. 1” in such definition.

(j)The definition of “Net Cash Proceeds” in Section 1.1 of the Credit Agreement
is hereby amended by:

(i)adding the following language immediately after “the applicable lease” at the
end of clause (ii) in such definition:

“; provided that, in the case of a Casualty Event with respect to property that
is subject to the Master Lease and any Additional Lease such cash proceeds shall
not constitute Net Cash Proceeds to the extent, and for so long as, such cash
proceeds are required, by the terms of such lease, (x) to be paid to the holder
of any mortgage, deed of trust or other security agreement securing indebtedness
of the lessor, (y) to be paid to, or for the account of, the lessor or deposited
in an escrow account to fund rent and other amounts due with respect to such
property and costs to preserve, stabilize, repair, replace or restore such
property (in accordance with the provisions of the applicable lease) or (z) to
be applied to rent and other amounts due under such lease or to fund costs and
expenses of repair, replacement or restoration of such Property, or the
preservation or stabilization of such Property (in accordance with the
provisions of the applicable lease)”; and

5

--------------------------------------------------------------------------------

 

 

(ii)adding the following language as new clause (iv) in such definition:

“(iv)in the case of any Interim Trust Asset Disposition of the Equity Interests
or other Property held in an Interim Trust pursuant to an Interim Authorization
Trust Arrangement, the aggregate amount of proceeds or other compensation
(including any payments received by way of deferred payment of principal
pursuant to a note or otherwise, but only as and when received) received by the
Interim Trust directly or indirectly in connection with such Interim Trust Asset
Disposition net of all legal fees and other reasonable fees, regulatory fees and
assessments, expenses and transaction costs paid by or on behalf of the Interim
Trust or the Interim Purchaser actually incurred in connection therewith.”

(k)The definition of “Operating Lease” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following parenthetical immediately
after “not a Capital Lease” at the end thereof:

“(for the avoidance of doubt, the Master Lease and any Additional Lease are
deemed to be Operating Leases)”.

(l)The definition of “Permitted Acquisition” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following to the last sentence
immediately after Unrestricted Subsidiary” at the end thereof:

“, and Permitted Acquisitions may be closed pursuant to an Interim Authorization
Trust Arrangement, it being agreed (x) that concurrently with the execution of
the underlying trust agreement, such Interim Purchaser shall be required to
comply with the requirements set forth in Section 8.14(a), and (y) that the cap
on the consideration as set forth in clause (c) hereinabove shall not apply to
any such Permitted Acquisition utilizing an Interim Authorization Trust
Arrangement.”

(m)The definition of “Specified Transaction” in Section 1.1 of the Credit
Agreement shall be modified by (i) replacing “and” with “,” and (ii) adding the
following language immediately after “the Transactions” at the end of such
definition:

“and (e) any amendment, modification or waiver to any provision of the Master
Lease or any Additional Lease.”

(n)The definition of “Synthetic Lease” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following proviso immediately after
“accordance with GAAP” at the end of such definition:

“; provided, that, for the avoidance of doubt, the Master Lease and any
Additional Lease will be accounted for as an Operating Lease and not as a
Synthetic Lease for all purposes under this Agreement and the other Loan
Documents (regardless of how such Master Lease or any such Additional Lease may
be treated under GAAP).”

6

--------------------------------------------------------------------------------

 

 

(o)Section 1.3 of the Credit Agreement is hereby amended by adding the following
sentence after the last sentence thereof.

“Notwithstanding the foregoing, for all purposes of this Agreement, (a) the
Master Lease and any Additional Lease shall not constitute Indebtedness, a
Synthetic Lease, a Capital Lease or a Capital Lease Obligation regardless of how
such Master Lease or any such Additional Lease may be treated under GAAP, (b)
any interest portion of payments in connection with such Master Lease or
Additional Lease shall not constitute Consolidated Interest Expense and (c)
Consolidated Net Income shall be calculated by deducting, without duplication of
amounts otherwise deducted, rent, insurance, property taxes and other amounts
and expenses actually paid in cash under the Master Lease or any Additional
Lease in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under the Master Lease or any Additional Lease not paid in cash during the
relevant Test Period or other non-cash amounts incurred in respect of the Master
Lease or any Additional Lease; provided that any “true-up” of rent paid in cash
pursuant to the Master Lease or any Additional Lease shall be accounted for in
the Fiscal Quarter to which such payment relates as if such payment were
originally made in such Fiscal Quarter.”

(p)Section 4.4(b) of the Credit Agreement is hereby amended by:

(i)adding the following sentence after the last sentence of clause (iii)
thereof:

“If the Property that suffers a Casualty Event is subject to the Master Lease or
an Additional Lease, such reinvestment may be made in accordance with the Master
Lease or such Additional Lease (it being understood that such Property so
repaired, replaced, restored or otherwise acquired may be owned by GLPI or a
Subsidiary of GLPI and leased to Borrower or a Wholly Owned Subsidiary of
Borrower under the Master Lease (or, in the case of any Additional Lease, owned
by the Landlord thereunder and leased to Borrower or a Wholly Owned Subsidiary
of Borrower.”; and

(ii)adding the following language as a new clause (ix) of such Section:

“(ix)Interim Trust Disposition. Subject to the applicable Gaming Laws and Gaming
Authorities, the Borrower shall make mandatory principal prepayments of the
Loans in the manner set forth in Section 4.4(b)(v) above in an amount equal to
100% of the aggregate Net Cash Proceeds from any Interim Trust Asset Disposition
by such Interim Trust. Such prepayments shall be made within three Business Days
after the date of receipt of the Net Cash Proceeds of any such Interim Trust
Asset Disposition by such Interim Trust.”

7

--------------------------------------------------------------------------------

 

 

(q)Section 4.4(c) of the Credit Agreement is hereby amended by replacing
“Closing Date” with “Amendment No. 2 Effective Date”  

(r)Article VII of the Credit Agreement is hereby amended by adding the following
language as a new Section 7.34:

“SECTION 7.34.Master Lease and Additional Leases.

(a)The Borrower has delivered to the Administrative Agent, (x) on the Amendment
No. 2 Effective Date, a true, complete and correct copy of the Master Lease, as
in effect on the Amendment No. 2 Effective Date, and (y) on or prior to any
Designation Date for any Additional Lease, a true, complete and correct copy of
such Additional Lease, as in effect on such Designation Date.

(b)So long as the Master Lease or any Additional Lease is then in effect, the
Borrower and its Subsidiaries have paid all material payments required to be
made by it under the Master Lease or such Additional Lease, as applicable (other
than any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower or such Subsidiary, as the
case may be, and any amounts that are due but not yet delinquent), except where
failure to make such payments would not reasonably be expected to have a
Material Adverse Effect.

(c)(x) the Master Lease is in full force and effect and will be or is, as
applicable, legal, valid, binding and enforceable against the Credit Parties
party thereto, in accordance with its terms, and (y) any Additional Lease, once
so designated on the applicable Designation Date, will be in full force and
effect and will be legal, valid, binding and enforceable against the Credit
Parties party thereto, in accordance with its terms, in each case, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.”

(s)Section 8.3 of the Credit Agreement is hereby amended by (i) deleting “and”
in clause (e) of such Section, (ii) replacing “.” with “; and” in clause (f) of
such Section, and (iii) adding the following as a new clause (g) in such
Section:

“(g)(x) with respect to the Master Lease, (i) any amendment or modification of
the Master Lease and (ii) receipt of a written notice from GLP Capital of an
“Event of Default” under and as defined in, the Master Lease or notice of
termination of the Master Lease, and (y) with respect to any Additional Lease,
(i) any amendment or modification of such Additional Lease and (ii) receipt of a
written notice from the Landlord of such Additional Lease of an “Event of
Default” under and as defined in, such Additional Lease or notice of termination
of such Additional Lease.”

8

--------------------------------------------------------------------------------

 

 

(t)Section 8.14(a) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

“Notwithstanding anything to the contrary set forth in this Section 8.14 or
elsewhere in this Agreement, the Borrower or any Guarantor, as an Interim
Purchaser, may under certain applicable Gaming Laws enter into an Interim
Authorization Trust Arrangement for certain acquired Equity Interests and other
Property, and (x) such Interim Purchaser shall be required, concurrently the
later of (A) the execution of the Interim Trust agreement for such Interim
Authorization Trust Arrangement or (B) the closing of the related acquisition,
(i) to become (or continue to be) a Guarantor, and shall enter into any guaranty
agreement or other documents reasonably requested by the Administrative Agent to
guarantee (or continue to guarantee) the Obligations (except to the extent
becoming a Guarantor is prohibited by applicable Gaming Laws), (ii) to grant to
the Administrative Agent, for the benefit of the Secured Parties, a
first-priority valid and perfected security interest on all of the Equity
Interests and other Property held by such Interim Trust, and such Interim
Purchaser shall enter into any stock pledge agreement or other documents
reasonably requested by the Administrative Agent to effect such  security
interest (except to the extent granting any such security interest is prohibited
by applicable Gaming Laws), and (iii) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.2 as may be
reasonably requested by the Administrative Agent, and (y) promptly following
(and in no event later than the applicable time periods set forth in the
applicable sections referenced below) the issuance of such required Gaming
Licenses by the applicable Gaming Authorities, the Borrower and any Interim
Purchaser shall take all steps necessary to comply with this Section 8.14 and
Section 8.16 with respect to all Equity Interests and other Property acquired
pursuant to such an acquisition; provided, however, that for the avoidance of
doubt, to the extent prohibited by applicable law, any Interim Trust shall not
be required to be a Guarantor or grant Liens on such Equity Interests or other
Property being held in any such Interim Authorization Trust Arrangement.”

(u)Article VIII of the Credit Agreement is hereby amended by adding the
following language as a new Section 8.22:

“SECTION 8.22.Master Lease and Additional Leases. The Borrower will cause (x)
with respect to the Master Lease, each sublease and each use agreement entered
into between Tenant and any other Credit Party with respect to Mortgaged
Property that is leased from GLP Capital pursuant to the Master Lease to at all
times during the term of the Master Lease be subject and subordinate to the
Master Lease (and to all matters to which the Master Lease is subject and
subordinate), and (y) with respect to any Additional Lease, each sublease and
each use agreement entered into between the tenant under such Additional Lease
and any other Credit Party with respect to Mortgaged Property that is leased
from the Landlord under such Additional Lease pursuant to such Additional Lease
to at all times during the term of such Additional Lease be subject and
subordinate to the applicable Additional Lease (and to all matters to which such
Additional Lease is subject and subordinate).

9

--------------------------------------------------------------------------------

 

 

(v)Section 9.2 of the Credit Agreement is hereby amended by (i) deleting “and”
in clause (ff) of such Section, (ii) replacing “.” with “;” in clause (gg) of
such Section, and (iii) adding the following language as a new clauses (hh) and
(ii):

“(hh)Liens pursuant to the Master Lease and any Additional Lease, which Liens
are limited to the Leased Property under the Master Lease and the leased
property under the applicable Additional Lease, as applicable, and granted to
the Landlord under such lease for the purpose of securing the obligations of the
tenant under such lease to the applicable Landlord; and

(ii)Liens arising pursuant to definitive documentation and applicable Gaming
Laws in respect of any Interim Trust pursuant to an Interim Authorization
Arrangement, in each case, prior to the earlier of (x) the issuance of the
Gaming Licenses by the applicable Gaming Authority, or (y) any Interim Trust
Asset Disposition by the Interim Trust, in each case, as required by the
applicable Gaming Authorities having jurisdiction over such Interim Purchaser.”

(w)Section 9.5 of the Credit Agreement is hereby amended by (i) deleting “and”
in clause (g) of such Section, (ii) replacing “.” with “; and” in clause (h) of
such Section, and (iii) adding the following language as a new clause (i):

“(i)any Interim Trust Asset Disposition; provided that the requirements of
Section 4.4(b) are complied with in connection therewith;

(x)Section 9.16 of the Credit Agreement is hereby amended by (i) deleting “or”
after clause (a) of such Section and (ii) inserting the following after the
words “be a Guarantor” in clause (b) of such Section:

“or (c) any Interim Trust until the earlier of (x) the issuance of the Gaming
Licenses as required by the applicable Gaming Authority, or (y) any Interim
Trust Asset Disposition by the Interim Trust, so long as such Interim Purchaser
continues to comply with the requirements set forth in Section 8.14(a)”.

(y)Article IX of the Credit Agreement is hereby amended by adding the following
language as a new Section 9.17:

“SECTION 9.17.Master Lease and Additional Leases. (x) with respect to the Master
Lease, neither the Borrower nor Tenant, or (y) with respect to any Additional
Lease, neither the Borrower nor any tenant under such Additional Lease, will
terminate or allow or consent to the termination of the Master Lease or such
Additional Lease, as applicable, or will enter into any amendment, waiver or
modification to the Master Lease or such Additional Lease, as applicable if (i)
such amendment, waiver or modification could reasonably be expected to have a
Material Adverse Effect or (ii) after giving pro forma effect to such amendment,
waiver or modification, the Borrower will not be in compliance with the
provisions of Section 9.14; provided that neither the Borrower nor the
applicable tenant will allow any amendment, waiver or modification of the Master
Lease or such Additional Lease that (i) shortens the term of such lease to less
than twenty

10

--------------------------------------------------------------------------------

 

 

(20) years (including extension or renewal options) from the date of such
amendment, waiver or modification, (ii) tightens the financial covenants
applicable to such tenant (other than technical amendments to the definitions of
such financial terms so long as such amendments do not materially affect such
tenant’s ability to comply with such financial covenants), (iii) amends, waives
or modifies Articles XIV, XV, XVII, XXII or XXXVI of the Master Lease (including
by amendment of the defined terms used therein) or any such corresponding
provisions in any such Additional Lease, in each case, in a manner materially
adverse to the interests of the Secured Parties or (iv) amends, waives or
modifies Article XI of the Master Lease or any such corresponding provisions in
any such Additional Lease, in each case, to the extent adversely impacting the
ability of the Secured Parties to obtain or maintain a Lien on the Property of
the Borrower or its Subsidiaries, in each case, without the consent of the
Required Revolving Lenders. Any tenant shall not transfer its rights or
obligations under the Master Lease or any Additional Lease, as applicable, to
any Person other than to the Borrower or a Guarantor (or a Person that becomes a
Guarantor in connection with such transaction pursuant to the terms of this
Agreement); provided, however, that no such transfer shall be permitted
hereunder unless expressly permitted under the Master Lease or such Additional
Lease or consented to in writing by the applicable Landlord.”

(z)Section 10.1 of the Credit Agreement is hereby amended by adding the
following language as new clause (p):

“(p)(i) the Master Lease or any Additional Lease shall terminate or otherwise
cease to be effective, other than upon the expiration or termination thereof
with respect to any particular property or properties pursuant to, (x) (A) with
respect to the Master Lease, Section 1.4, 8.2, 14.6, 15.5 or 41.16 of the Master
Lease, (B) with respect to any Additional Lease, any such corresponding
provisions in  such Additional Lease or (C) an amendment, waiver or modification
of the Master Lease or any Additional Lease not prohibited by Section 9.17 of
this Agreement; (ii) an “Event of Default” (as defined in the Master Lease or
any Additional Lease, as applicable) shall have occurred and be continuing under
Section 16.1(a), 16.1(g), 16.1(i), 16.1(j) or 16.1(p) of the Master Lease, or
such corresponding provisions in any such Additional Lease; (iii) the applicable
Landlord shall have given the tenant notice of termination of the Master Lease
or any Additional Lease following an “Event of Default” (as defined in the
Master Lease or any Additional Lease, as applicable); or (iv) GLP Capital has
issued a “Termination Notice” pursuant to Section 17.1(d) of the Master Lease,
or the Landlord under any Additional Lease has issued a “Termination Notice”
pursuant to the applicable section of such Additional Lease.”

11

--------------------------------------------------------------------------------

 

 

(aa)Section 10.1 of the Credit Agreement is hereby amended by adding the
following new unnumbered paragraph at the end thereof:

“Notwithstanding the foregoing, (i) Administrative Agent shall use commercially
reasonable efforts to provide GLP Capital with copies of notices issued by
Administrative Agent or the Lenders of any event or occurrence under the Loan
Documents that enables or permits the Lenders (or Administrative Agent) to
accelerate the maturity of the Indebtedness outstanding under the Loan Documents
and (ii) in the event of a default by Borrower or any of its Restricted
Subsidiaries in the performance of any of their respective obligations under any
of the Loan Documents, including, without limitation, any default in the payment
of any sums payable under any such agreement, then, in each and every such case,
subject to applicable Gaming Regulations (as defined in the Master Lease) and
the terms of the Master Lease, GLP Capital shall have the right, but not the
obligation, to cure or remedy the default or defaults or cause the default or
defaults to be cured or remedied (to the extent susceptible to cure or remedy)
prior to the end of any applicable notice and cure periods set forth in such
Loan Documents, and any such tender of payment or performance by GLP Capital
shall be accepted by Administrative Agent and Lenders and shall constitute
payment and/or performance by the applicable Company for purposes of the Loan
Documents.

 

(bb)Section 12.2 of the Credit Agreement is hereby amended by adding the
following language as the last paragraph thereof:

“The Administrative Agent and the Collateral Agent shall consent to and enter
into (and execute documents permitting the filing and recording, where
appropriate) the grant of easements and covenants and subordination rights with
respect to real property, conditions, restrictions and declarations on customary
terms, and subordination, non-disturbance and attornment agreements on customary
terms reasonably requested by the Borrower and not adverse to the interests of
the Lenders (as determined by the Administrative Agent) and, with respect to the
Master Lease or any Additional Lease, to the extent requested by GLP Capital
under the Master Lease or to the extent reasonably requested by the Landlord
under any Additional Lease.”

(cc)Section 12.3(a) of the Credit Agreement is hereby amended by replacing
clause (i) thereof with the following language:

“(i)all reasonable and documented out-of-pocket expenses incurred by the Lead
Arrangers, the Amendment No. 2 Lead Arranger, the Administrative Agent and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, the Lead Arrangers and the Amendment
No. 2 Lead Arranger, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction and, in the event of any
conflict of interest, such additional counsel for each of the Lenders retained
with the consent of the Borrower to the extent of such conflict of interests) in
connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated).”

12

--------------------------------------------------------------------------------

 

 

Section 2.Effectiveness.  Section 1 of this Amendment shall become effective on
the date (the “Amendment No. 2 Effective Date”) on which the following
conditions have been satisfied:

(a)The Administrative Agent shall have received counterparts to this Amendment,
duly executed by the Borrower, the Guarantors, and the Administrative Agent, and
consents substantially in the form of Exhibit A hereto (each such consent, a
“Consent”) from Consenting Lenders constituting at least the Required Lenders
and the Required Revolving Credit Lenders.

(b)The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower stating that:  (i) the representations and
warranties of the Borrower and each Credit Party contained in Section 3 hereof
are true and correct and (ii) no Default or Event of Default shall have occurred
and be continuing on the Amendment No. 2 Effective Date or after giving effect
to this Amendment.

(c)The Administrative Agent and the Amendment No. 2 Lead Arranger shall have
received reimbursement of expenses required to be reimbursed or paid hereunder
or under any other Loan Document or otherwise agreed to in writing to be paid
(including, without limitation, the reasonable fees and expenses of Cahill
Gordon & Reindel LLP).

(d)The Administrative Agent shall have received a certificate of a Responsible
Officer of each Credit Party certifying as to the incumbency and genuineness of
the signature of each officer of the Credit Parties executing this Amendment and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation (or equivalent), as
applicable, of each Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation, as applicable, (B) the bylaws or other
governing documents of each Credit Party as in effect on the Closing Date and
(C) resolutions duly adopted by the board of directors (or other governing body)
of each Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Amendment and the
other Loan Documents to which it is a party; and

(e)The Administrative Agent shall have received certificates, dated as of a
recent date prior to the Amendment No. 2 Effective Date, of the good standing of
the Credit Parties under the laws of their respective jurisdictions of
incorporation, organization or formation, as applicable.

13

--------------------------------------------------------------------------------

 

 

Section 3.Representations and Warranties.  The Borrower and each Credit party
hereby represents and warrants to the Administrative Agent and the Lenders that:

(1)Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment in accordance with its terms. The Amendment has
been duly authorized by the duly authorized officers of each Credit Party that
is a party hereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party hereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

(2)Each of the representations and warranties made by any Credit Party in or
pursuant to the Credit Agreement and the other Loan Documents are true and
correct in all material respects, except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects, with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or references
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date).

(3)No Default or Event of Default has occurred and is continuing on the
Amendment No. 2 Effective Date or after giving effect to this Amendment.

Section 4.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Amendment shall become effective when it shall have been
executed by the Borrower and the Administrative Agent and when each party hereto
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 5.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  

The provisions of Sections 12.5 and 12.6 of the Credit Agreement shall apply to
this Amendment to the same extent as if fully set forth herein.

Section 6.Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

14

--------------------------------------------------------------------------------

 

 

Section 7.Effect of Amendment.  This Amendment shall not constitute a novation
of the Credit Agreement or any of the Loan Documents.  Except as expressly set
forth herein, (i) this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or the Issuing Lenders, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document (for avoidance of doubt, in each case, as altered,
modified or amended as expressly set forth herein) is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect.

Section 8.Reaffirmation.  Each Credit Party hereby acknowledges its receipt of a
copy of this Amendment and its review of the terms and conditions hereof and
thereof and consents to the terms and conditions of this Amendment and the
transactions contemplated hereby.  Each Guarantor hereby (a) affirms and
confirms its guarantees and other commitments under the Guaranty Agreement, and
(b) agrees that the Guaranty Agreement is in full force and effect and shall
accrue to the benefit of the Secured Parties to secure the Obligations.  Each
Credit Party hereby (a) affirms and confirms its pledges, grants and other
commitments and the validity of the Liens under the Security Documents to which
it is a party, with all such Liens continuing in full force and effect after
giving effect to this Amendment and (b) agrees that each Security Document to
which it is a party is in full force and effect and shall accrue to the benefit
of the Secured Parties to secure the Obligations.

Section 9.Reference to and Effect on the Credit Agreement. On and after the
Amendment No. 2 Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Secured Obligations of the Credit Parties under the
Loan Documents. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as an amendment of any
right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute an amendment of any provision of any of the Loan
Documents.

Section 10.Costs and Expenses.  The Borrower agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, if any (including, without limitation, the reasonable
fees and expenses of Cahill Gordon & Reindel LLP) in accordance with the terms
of Section 12.3 of the Credit Agreement.

Section 11.Severability of Provisions. Any provision of this Amendment or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

[Signature Pages Follow]

 

15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ELDORADO RESORTS, INC., as the Borrower

 

 

By:

 

/s/ Thomas R. Reeg

Name:

 

Thomas R. Reeg

Title:

 

President and Chief Financial Officer

 

 

 



[Signature Page to Eldorado Amendment No. 2]

--------------------------------------------------------------------------------

 

 

ISLE OF CAPRI CASINOS LLC

ELDORADO HOLDCO LLC

ELDORADO RESORTS LLC

ELDORADO SHREVEPORT #1, LLC

ELDORADO SHREVEPORT #2, LLC

ELDORADO CASINO SHREVEPORT JOINT VENTURE

MTR GAMING GROUP, INC.

MOUNTAINEER PARK, INC.

PRESQUE ISLE DOWNS, INC.

SCIOTO DOWNS, INC.

ELDORADO LIMITED LIABILITY COMPANY

CIRCUS AND ELDORADO JOINT VENTURE, LLC

CC-RENO LLC

CCR NEWCO, LLC

BLACK HAWK HOLDINGS, L.L.C.

IC HOLDINGS COLORADO, INC.

CCSC/BLACKHAWK, INC.

ISLE OF CAPRI BLACK HAWK, L.L.C.

IOC - BLACK HAWK DISTRIBUTION COMPANY, LLC

IOC BLACK HAWK COUNTY, INC.

ISLE OF CAPRI BETTENDORF, L.C.

PPI, INC.

POMPANO PARK HOLDINGS, L.L.C.

IOC - LULA, INC.

IOC-KANSAS CITY, INC.

IOC - BOONVILLE, INC.

IOC-CARUTHERSVILLE, LLC

IOC-CAPE GIRARDEAU LLC

IOC-VICKSBURG, INC.

IOC-VICKSBURG, L.L.C.

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P.

IOC HOLDINGS, L.L.C.

ST. CHARLES GAMING COMPANY, L.L.C.

 

 

By:

 

/s/ Edmund L. Quatmann, Jr.

Name:

 

Edmund L. Quatmann, Jr.

Title:

 

Executive Vice President, Chief Legal Officer and Secretary

 

 



[Signature Page to Eldorado Amendment No. 2]

--------------------------------------------------------------------------------

 

 

ELGIN HOLDINGS I LLC

ELGIN HOLDING II LLC

 

 

By:

 

/s/ Thomas R. Reeg

Name:

 

Thomas R. Reeg

Title:

 

President and Chief Financial Officer

[Signature Page to Eldorado Amendment No. 2]

--------------------------------------------------------------------------------

 

 

 

PPI DEVELOPMENT HOLDINGS LLC

PPI DEVELOPMENT LLC

 

 

By:

 

/s/ Thomas R. Reeg

Name:

 

Thomas R. Reeg

Title:

 

President and Chief Financial Officer

[Signature Page to Eldorado Amendment No. 2]

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

 

 

By:

 

/s/ Mohammad Hasan

Name:

 

Mohammad Hasan

Title:

 

Executive Director

 

 

[Signature Page to Eldorado Amendment No. 2]

--------------------------------------------------------------------------------

 

 

Executed Lender Signature Pages on File with Administrative Agent

 

 

[Signature Page to Eldorado Amendment No. 2]

--------------------------------------------------------------------------------

 

 

Exhibit A

 

[Attached]

 

--------------------------------------------------------------------------------

 

 

CONSENT TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT

CONSENT (this “Consent”) to Amendment No. 2 (the “Amendment”) to that certain
Credit Agreement, dated as of May 1, 2017, by and among Eldorado Resorts, Inc.,
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement, and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended by the Amendment Agreement dated as of August
15, 2017, and as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”).  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement or the Amendment, as applicable.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

Amendment No. 2 Consenting Lenders (check one or both boxes as appropriate):

 

☐

The undersigned Revolving Credit Lender (in its capacity as a Revolving Credit
Lender, assignor of Revolving Credit Commitments and/or assignee of Revolving
Credit Commitments) hereby irrevocably and unconditionally approves and consents
to each of the amendments set forth in the Amendment.

 

☐

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
and consents to each of the amendments set forth in the Amendment.

 

,

as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[If a second signature is necessary:

 

By:

 

Name:

 

Title:]

 

 

[Signature Page to Eldorado Amendment No. 2]